Citation Nr: 1729983	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to September 1961 and October 1974 to September 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the St. Petersburg RO in February 2017.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  The Veteran served as an Engineering Aid while attached to the Navy Mobile Construction Battalion (NCMB) in Gulfport, Mississippi from November 1974 to September 1976, at which time he was exposed to herbicide agents.

2.  The Veteran has diabetes mellitus, type II, and it has manifested to a compensable degree.

3.  The Veteran has erectile dysfunction, which was proximately caused by his diabetes mellitus. 




CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was incurred in active duty.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Erectile dysfunction is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for diabetes mellitus, type II.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, type II diabetes shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii) requires that type 2 diabetes manifest to a degree of 10 percent or more at any time after service.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for diabetes mellitus, type II, which he contends was caused by his in-service exposure to the herbicide colloquially referred to as Agent Orange.  The Board also observes that the Veteran has exclusively asserted that his erectile dysfunction (ED) is the result of his diabetes mellitus.  The Board has extensively reviewed the Veteran's post-service medical records.  These records confirm the Veteran has been diagnosed with ED.  Further, there is competent medical evidence indicating the Veteran's ED is consequentially associated with his diabetes mellitus.  As such, the issue of entitlement to service connection for ED hinges on the establishment of service connection for his diabetes mellitus.  This follows, because it is axiomatic that service-connection cannot be established on a secondary basis if the primary disability, here the diabetes mellitus, lacks a service-connection.  Therefore, for the sake of judicial economy and brevity, the Board will start by analyzing the merits of the Veteran's claim for service connection for diabetes mellitus.

The medical evidence confirms the Veteran currently has diabetes mellitus, type II, and that it has manifested to a compensable degree.  As noted above, this condition shall be presumed to have been caused by herbicide exposure in service, even though there is no record of such disease during service.  The Board briefly observes that the Veteran's service treatment records do not show any treatment for or diagnosis of diabetes mellitus in service, and as such, direct service connection is not warranted.  The central issue that must be resolved then, is whether the Veteran was exposed to herbicide agents in service.  

The Veteran contends that during his assignment with the Naval Mobil Construction Battalion (NMCB) in Gulfport, Mississippi he was exposed to Agent Orange.  The evidence of record, to include the Veteran's DD-214 and official military personnel file, confirms he was assigned to NCMB 1 in Gulfport from November 1974 to September 1976.  During that time, the Veteran was an Engineering Aid.  There is no evidence in the Veteran's military records expressly confirming his exposure to Agent Orange, or any other herbicide agent; however, the evidence does indeed confirm that thousands of gallons of surplus herbicides were stored at the Naval Construction Battalion Center (NCBC) in Gulfport during the time the Veteran was stationed there.  

A fact sheet supplied by the United States Army Center for Research of Unit Records (USASCRUR) in August 2008 chronicles the history of tactical herbicide storage at the NCBC in Gulfport, Mississippi.  This report shows that in November 1969 the Assistant Secretary of Defense placed restrictions on the use of Agent Orange in Vietnam.  Thereafter, in April 1970, the Department of Defense issued a total suspension on the use of Agent Orange in all military operations in Southeast Asia.  At that time, approximately 832, 000 gallons (more than 15,000 drums) remained in military inventory.  This report indicates that Gulfport NCBC was selected as a main facility to temporarily store these excess tactical herbicides.  This facility was located approximately two miles from the Gulfport Outport Docks, which provided convenient access to the railroad, and was isolated from public traffic by way of fences.  Once at the storage facility, NCBC provided surveillance as well as controlled access to the stored drums.  

In addition, the report also indicates that leakage from these drums was documented in at least one 1968 report, which indicated roughly 10 out of every 10,000 drums received at the outports were damaged or defective.  The report supplied by USASCRUR indicates these drums were positioned horizontally, and stacked in double rows, three high, with the bung closure pointed outward.  Agent Orange, as well as other herbicides were ultimately stored at the Gulfport NCBC facility until April 1977, when the herbicides were incinerated at sea in a remote area off the coast of Johnston Island.     

The above-noted report clearly indicates herbicide agents were stored on the base where the Veteran was stationed at the time he was stationed there.  This report also provides strong evidence indicating the drums utilized to store those herbicide agents did have a likelihood of leaking.  The remaining issue then, is whether the Veteran's military duties would have placed him in proximity to the controlled access storage area where the herbicides were located.  As noted above, the Veteran was an Engineering Aid during his time at Gulfport NMCB.  He has reported that his job predominantly entailed performing land surveys for proposed construction projects.  In addition, during his hearing, the Veteran described the location of the barrels, as well as the manner in which they were stacked and stored.  In sum, the Board is satisfied that the Veteran's reports of being in close proximity to stored Agent Orange at the Gulfport NCBC is both plausible and entirely consistent with the places, types and circumstances of his service.  

Although the Veteran's service personnel records do not confirm his direct exposure to herbicides, the various statements by the Veteran over the course of this claim, which has been pending since 2008, have been consistent, and the Board finds no other reason to question his veracity.  Further, the evidence clearly indicates herbicides were stored at the Gulfport NCBC during the time the Veteran was stationed there.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates he was exposed to herbicides that were stored at the Gulfport NCBC while performing his duties as a land surveyor.  He has since manifested diabetes mellitus, type II to a compensable degree.  Therefore, service connection is warranted for the disorder on a presumptive basis.  Accordingly, service connection is also warranted for erectile dysfunction on a secondary basis, as this disability has been shown to be consequentially related to his diabetes mellitus.  



ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for erectile dysfunction is granted.



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


